Exhibit 99.11 AMEC Minproc Limited Consent of Expert March 25, 2011 To:Entrée Gold Inc. And To:British Columbia Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission Manitoba Securities Commission Ontario Securities Commission New Brunswick Securities Commission Nova Scotia Securities Commission Registrar of Securities, Prince Edward Island Securities Commission of Newfoundland and Labrador United States Securities and Exchange Commission We refer to the report titled “Lookout Hill Property Technical Report”, with an effective date of June 9, 2010 (the “Technical Report”) as referenced in the Annual Information Form dated March 25, 2011 (the “AIF”) of Entrée Gold Inc. (the “Company”) and documents incorporated by reference therein. This consent is being filed as our consent to the use of our firm name and the Technical Report, including extracts from or summaries thereof, in and as part of the AIF and in documents incorporated by reference therein. We confirm that we have read the AIF and we have no reason to believe that there are any misrepresentations that are derived from the Technical Report or that are within our knowledge as a result of the services we performed in connection with the Technical Report. We consent to the filing of this consent with the United States Securities and Exchange Commission and to the use of our firm name and the Technical Report, including extracts from or summaries thereof, in and as part of the Company’s Annual Report on Form 40-F dated March 25, 2011 (the “Form 40-F”), and any amendment thereto, including post-effective amendments and as part of a post-effective amendment to the Company’s Form F-10/A Registration Statement (No. 333-170290), to incorporate the Form 40-F. Sincerely, /s/ Malcolm Brown Name: Malcolm Brown Title:President Company:AMEC Minproc Limited AMEC Minproc Limited Level 14/140 St Georges Terrace Perth, WA, 6000 Australia Telephone: 61 8 93474777 Fax: 61 8 9347 4747 E-mail: dean.david@minproc.com.au PO Box Z5266 Perth WA, 6000 Australia www.minproc.com ABN 52
